

113 S2750 IS: Airport Public-Private Partnership Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2750IN THE SENATE OF THE UNITED STATESJuly 31, 2014Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo encourage investments in airports through public-private partnerships, and for other purposes.1.Short
			 titleThis Act may be cited as the
			 Airport Public-Private Partnership Act of 2014.2.Elimination of
			 restrictions on number of airports in the pilot program on airport
			 privatizationSection 47134 of
			 title 49, United States Code, is amended—(1)in subsection (b), in the matter preceding
			 paragraph (1), by striking , with respect to not more than 10
			 airports,; and(2)by striking
			 subsection (d).